Title: To John Adams from Joseph Mandrillon, 20 December 1780
From: Mandrillon, Joseph
To: Adams, John


      
       Monsieur
       
        ce 20e Xbe.
       
      
      Monsieur Le Professeur Henners à Utrecht vient de m’ecrire que Le libraire Wild a fait emprisonner Mr. Cerisier Sous le pretexte qu’il veut qu’il acheve son ouvrage à Utrecht et non à Amsterdam, ce procedé Est indigne comme il est injuste, comme je ne peux sortir avant midi je me hâte de vous en informer J’ecris La même chose à Monsr. de Neufville obligez-moi, Monsieur, d’agir de concert avec ce Monsr. Et par vos crédit auprès des Magistrats d’ici d’obtenir la liberté de Mr. Cerisier. J’ai L’honneur dEtre en hâte et avec une Considération distinguèe Votre très humble ob serv
      
       Jh. Mandrillon
      
     